DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1, 4, 9, 14, and 15 are amended. Claims 2, 7, 8, 10, 11, and 13 are as previously presented. Claims 3, 5, 6, and 12 are original. This is a non-final office action in response to the arguments and amendments filed 4/19/2022 and request for continued examination filed 5/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 4/19/2022, have been fully considered.
Regarding the remarks pertaining to claim interpretation under 112(f) (presented on p. 10 under the heading “Claim Interpretation Under 35 U.S.C. §112(f)”), the remarks are acknowledged, and due to the amended claim language, no remaining terms in the claims are interpreted as invoking 112(f).
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 10 under the heading “Rejections Under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 11 under the heading “Rejections Under 35 U.S.C. § 101”), the arguments are partially persuasive. Regarding the previously made rejection for the claims being drawn to an abstract idea without significantly more, the arguments filed 2/14/2022 (p. 14-16) are persuasive in that the claimed subject matter of the ghost road represents a technical solution to the problem of linking data sources with diverse formats, and these rejections are withdrawn. Upon further consideration, Claim 15 is rejected under 101 because the claim is drawn to program code per se, which does not fall under one of the four categories of subject matter (see Claim Rejections – 101 below).
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11 under the heading “Rejections Under 35 U.S.C. § 103”), the arguments and amendments are persuasive (see p. 21 of the arguments filed 2/14/2022, and “Allowable Subject Matter” below, the claims are not determined to be obvious without relying on impermissible hindsight reconstruction), and the rejections are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 17/535,236.
Regarding Claim 1, Claim 9 of copending Application No. 17/535,236 recites the same method steps of generating, identifying, sending, receiving, and replacing, and recites the same system elements and details of performing the method.

Claim 9 of copending Application No. 17/535,236 merely does not explicitly recite:
presenting the updated route.

However, the presenting of the updated route is determined to be an obvious variant of the method of Claim 9 of copending Application No. 17/535,236, as evidenced by the specification of copending Application No. 17/535,236 (see Figures 3 and 5.2, and specification [00107], the presenting of the updated route in the method of Figure 3 and the presenting of the estimated travel time in the method of Figure 5.2, and in Claim 9, are merely varying final steps of a method which otherwise includes the same functions). Thus, Claim 1 is obvious and unpatentable over Claim 9 of copending Application No. 17/535,236.

Regarding Claims 9 and 15, Claim 9 of copending Application No. 17/535,236 recites the same functions of generating, identifying, sending, receiving, and replacing, and recites the system elements and details for performing the functions.
Claim 9 of copending Application No. 17/535,236 does not explicitly recite:
presenting the updated route,
and does not explicitly recite a system (corresponding to Claim 9 of the instant application) and computer program product (corresponding to Claim 15 of the instant application).

However, the presenting of the updated route is determined to be an obvious variant of the functions of Claim 9 of copending Application No. 17/535,236, as evidenced by the specification of copending Application No. 17/535,236 (see Figures 3 and 5.2, and specification [00107], the presenting of the updated route in the method of Figure 3 and the presenting of the estimated travel time in the method of Figure 5.2, and in Claim 9, are merely varying final steps of the otherwise same functions). 
Additionally, the implementation of the functions on a system or as a computer program product is likewise determined to be an obvious variant of the functions of Claim 9 of copending Application No. 17/535,236, as evidenced by the specification of copending Application No. 17/535,236 (see [00190-00195] the same invention implemented as a computer system or program).
Thus, Claims 9 and 15 are obvious and unpatentable over Claim 9 of copending Application No. 17/535,236.
This is a provisional nonstatutory double patenting rejection, as the applications have not yet been issued.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product comprising only code. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se ("software per se") when claimed as a product without any structural recitation are one example of claim subject matter that is not directed to any statutory category (see MPEP 2106.03). It is recommended to amend the preamble to recite “A non-transitory computer-readable storage medium storing a computer program product comprising computer readable program code that causes a computer system to perform operations comprising…”

Allowable Subject Matter
Claims 1, 9, and 15 are rejected under Double Patenting, and Claim 15 is rejected under 101. However, Claims 1, 9, and 15 would be allowable if amended to overcome the rejections under Double Patenting and 101.
Claims 2-8 and 10-14 are objected to as being dependent upon a rejected base claims 1 and 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter.
Regarding Independent Claims 1, 9, and 15, the prior art US2019/0234743A1 (Roy et al.) teaches a method/system/program (see Claim 7, Figure 2, [0077]) performing: generating, by a navigation service (see Figures 1, 2, [0055]), a route for navigating from a route origin to a route destination (see [0076-0077]) using a private roads repository (see [0041, 0077] roads in a mine system), wherein private roads in the private roads repository comprise a first data format (see [0047, 0055]); identifying a ghost origin and a ghost destination of a ghost road along the route (see [0077] for the exterior portion, a sub-starting location and sub-destination), wherein the base roads engine routes over public roads (see [0114]), and sending, using the second API, a first request for a route from the ghost origin to the ghost destination (see [0077, 0114]); receiving, from the second API of the base roads engine in response to the first request, a replacement section from the ghost origin to the ghost destination (see [0117]); presenting the updated route (see [0079] locations of turns along the entire route displayed).
US2016/0161263A1 (Patel) teaches a technique for implementing navigation software including: a repository of a container, the container comprising a roads engine and API (see [0033]),
US2009/0048776A1 (Bouillet), teaches a technique in navigation processing (see [0019-0020]) wherein a ghost road comprises a proxy of a second route formed from one or more second roads stored in a second roads repository (see [0025, 0029, 0033] virtual connections), and replacing, in the route, the ghost road with the replacement section to create an updated route (see [0033]).
US2011/0153190A1 (Rolinski et al.) teaches a method for supporting navigation between private and base areas (see e.g. Claim 1), wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format (see Figure 1, [0023-0024]).
US6456933B1 (Hessing) teaches the storing of transition points to off-board route generation (see e.g. 6:10-34).
US2014/0257697A1 (Gishen) teaches private and public legs of routes, including replaceable legs (see e.g. [0006], Claim 7).
US2016/0146617A1 (MacFarlane) teaches designation of a path as a proxy for map data (see e.g. Claim 2).
US2018/0188063A1 (Thommen et al.) teaches replacement of a placeholder with road sections (see e.g. [0004]).

However, the prior art does not disclose or render obvious a method/system/program product for:
 
generating, by a navigation service, a route for navigating from a route origin to a route destination using a private roads repository of a first container, wherein the first container further comprises a first application programming interface (API), and wherein private roads in the private roads repository comprise a first data format; 
identifying a ghost origin and a ghost destination of a ghost road along the route, 
wherein the ghost road comprises a proxy of a base road route formed from one or more base roads stored in a base roads repository of a second container, the second container further comprising a base roads engine and a second API;  
sending, using the second APIA a first request for a route from the ghost origin to the ghost destination; 
receiving, from the second API of the second container of the base roads engine, and in response to the first request, a replacement section from the ghost origin to the ghost destination, 
wherein the base roads engine routes over public roads, and 
wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format; 
replacing, in the route, the ghost road with the replacement section to create an updated route, wherein the replacement section is obtained via the second API; and 
presenting the updated route.
Applicant’s arguments and the amendments addressing the rejections under 35 U.S.C. § 112 and 103 (see the arguments and amendments filed 2/14/2022) are persuasive and the prior rejections are withdrawn. Although similar functions are concepts are known in the prior art as referenced above, the particular combination of limitations defining the particular use of the containers, APIs, repositories with different data formats, and integration of navigation service and base roads engine in order to generate a route using a replacement section based on a proxy road is not found or made obvious by the prior art without resorting to impermissible hindsight reconstruction of the claims. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 9, and 15 would be allowable. The subject matter of Claims 2-8 and 10-14 would also therefore be allowable as being dependent on Claims 1 or 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669

/RAMI KHATIB/               Primary Examiner, Art Unit 3669